Citation Nr: 1236069	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-37 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by visual problems.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a chronic headache disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to September 1958, following which he served in the National Guard until May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The instant appeal originally included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), but a rating decision in September 2011 granted service connection for PTSD and assigned an initial disability rating of 70 percent prior to August 17, 2011, and a rating of 100 percent from that date.  As the rating decision represents a complete grant of the benefit claimed, that issue is no longer on appeal before the Board.
  
The Veteran requested in his Substantive Appeal that he be afforded a hearing before a Member of the Board at the Board's Central Office in Washington, D.C.  The Veteran was duly scheduled for to testify at a Central Office hearing in April 2012, but he failed without explanation to appear.  Thereafter, he requested a rescheduled hearing, but he again failed to appear for a rescheduled hearing in October 2012.  As he has failed to report for two scheduled hearings before the Board, his request for hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to service connection for visual problems, tinnitus, and disorders of the neck, left shoulder and right knee are addressed in the Remand that follows the Order section of the Decision below.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran had a head trauma in service in June 1970 when he was struck by a helicopter rotor blade.  

2.  Medical evidence is at least in equipoise in showing that the Veteran's chronic headache disorder is related to the June 1970 head trauma.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, a chronic headache disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a chronic headache disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary in regard to that claim.

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza , 7 Vet. App. 498, 511. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence and Analysis

The Veteran asserts he has had headaches since a head trauma he suffered in June 1970.  As noted above, the accident is not in dispute.

In a self-reported Report of Medical History in November 1976 the Veteran specifically denied history of frequent or severe headaches.  The corresponding Report of Medical Examination in November 1976 noted clinical impression of the head, and neurological evaluation, as "normal."

The Veteran was examined in the emergency room (ER) of Baptist Health in March 2006 in conjunction with admission for psychiatric problems.  Relevant to this issue is that review of symptoms was negative for neurological deficits, and specifically negative for headaches, and in fact the Veteran denied pain on admission.

The Veteran was examined again by the Baptist Health ER in October 2006, again in conjunction with inpatient admission for psychiatric problems.  On this occasion he complained of chronic headaches, although neurological examination was normal on admission.  During inpatient treatment the Veteran asserted he was suffering with bad headaches, which he asserted had begun several months previously and were associated with anxiety.

The file includes a new patient clinic note in December 2008 by Dr. James Halsey of the University of Alabama at Birmingham (UAB).  Dr. Halsey noted the Veteran had been referred by the cardiology department to follow up complaint of chronic headaches.  Dr. Halsey noted the Veteran had a helicopter accident in service 30 years previously in which he likely suffered a pre-frontal brain contusion.  Dr. Halsey stated the Veteran would be referred for magnetic resonance imaging (MRI) to document the current state of the brain.  Dr. Halsey's diagnosis was left hemisphere lesion, chronic headaches and hypertension; Dr. Halsey specifically noted the Veteran's headaches were likely due to his hypertension.

The Veteran subsequently had MRI of the brain at UAB Health System in April 2009 that essentially showed no acute abnormality. 

The file contains a patient summary list, apparently prepared by the UAB in November 2010, which lists problems including "post-concussive headache as evaluated by Dr. Halsey in December 2008."  However, as noted above, Dr. Halsey's note in December 2008 actually showed an impression of headaches due to hypertension, not concussion.

The Veteran had a VA traumatic brain injury (TBI) examination in May 2011 in which he reported that headaches began after the in-service head injury and had become progressively worse.  The examiner did not have access to the claims file, but he reviewed the UAB treatment records cited above.  X-ray of the skull was grossly normal.  The examiner diagnosed "traumatic brain injury with chronic headaches."

A claimant is entitled to service connection where he/she submits supportable competent evidence of in-service nexus that is not rebutted by other medical opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).  In this case, the VA TBI examiner's diagnosis of "traumatic brain injury with chronic headaches" provides medical evidence of nexus.  The Board notes that the UAB records arguably showed headaches to be secondary to the nonservice-connected hypertension rather than to the in-service TBI, but the VA TBI examiner reviewed the UAB records prior to arriving at the determination cited.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In sum, the Board finds the medical evidence is at least in equipoise in asserting an etiological relationship between chronic headaches and the head trauma in service.  Accordingly, the benefit-of-the-doubt rule applies in the Veteran's favor and service connection must be granted.  Gilbert, 1 Vet. App. 49, 54.
    

ORDER

Service connection for a chronic headache disorder is granted. 


REMAND

The Board finds that further development is required before the claims for service connection for visual problems, tinnitus, and disorders of the neck, left shoulder and right knee can be adjudicated.

Review of the file reveals a letter from the Social Security Administration (SSA) dated in July 2004 advising the Veteran that he had been granted SSA disability benefits effective from July 1999.  There is no indication as to what conditions were assessed as disabling by SSA.

Where there is actual notice to VA that the appellant is receiving disability benefits from the Social Security Administration (SSA), VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Because SSA disability records have not been requested or obtained in this case, remand is necessary.

The Board is aware that under 42 U.S. C. § 402, SSA disability award automatically converts to "old age" pension when the beneficiary turns 65, and SSA's document retention schedule requires the destruction of disability records when the beneficiary turns 72.  Therefore, SSA disability records may no longer be available, in which case a negative response from SSA should be entered into the claims file and the case should be returned to the Board.

 Accordingly, the case is REMANDED to the RO or to the Appeals Management Center (AMC) for the following actions:

1.  The RO or the AMC should obtain the Veteran's SSA disability determination and the records upon which the determination was based.  If the SSA responds in writing that no disability file is available, the negative response should be noted in the claims file and the file should be returned to the Board for further appellate review.

2.  If SSA disability records are obtained, the RO or AMC should readjudicate the Veteran's claims in light of the new evidence received.  Thereafter, if the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a Supplemental Statement of the Case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


